Citation Nr: 0816179	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-11 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
myomatous uterus and laparoscopic assisted vaginal 
hysterectomy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for iron deficiency 
anemia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
April 1994
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the benefits sought 
on appeal.  The matter is currently being handled by the RO 
in Nashville, Tennessee.  

The issue of entitlement to an increased rating for iron 
deficiency anemia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service connected residuals of her hysterectomy 
have been assigned a 30 percent rating, the maximum rating 
authorized under Diagnostic Code 7618; the residuals are 
currently manifested by a normal postoperative gynecological 
examination with no evidence that the ovaries have been 
removed.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 30 percent for residuals of the 
veteran's hysterectomy.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. § 4.116, Diagnostic Code 7618 (2007).  	




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board observes that service connection was 
granted and an initial evaluation was assigned for the 
veteran's myomatous uterus in a September 1994 rating 
decision.  While the veteran filed a notice of disagreement 
with this decision, in March 1995 she was issued a statement 
of the case and notified of her appellate rights.  In May 
1995 she was issued a supplemental statement of the case.  
The veteran never perfected an appeal of the decision and it 
became final.  While the veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which diagnostic code 
or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran has requested an increased evaluation in excess 
of 30 percent for residuals of her hysterectomy.  The 
veteran's disability is evaluated under Diagnostic Code 7618.  
Diagnostic Code 7618 addresses complete removal of the uterus 
including the corpus.  It provides a 100 percent evaluation 
for the initial three months after the complete removal of 
the uterus.  It provides a 30 percent rating after three 
months.

The veteran's service medical records reflect that she 
underwent a hysterectomy, involving removal of the uterus in 
May 1999.  The surgery did not involve the removal of the 
veteran's ovaries.  In a June 1999 rating decision the 
veteran was awarded a temporary 100 percent rating for the 
surgery, which was reduced to 30 percent in September 1999.  
She has been in receipt of this 30 percent rating ever since.  
In April 2004 the veteran filed a claim to increase this 
rating.

The veteran is currently in receipt of the maximum disability 
evaluation available for her disability.  She does not 
warrant an initial evaluation of 100 percent for complete 
removal of the uterus because more than three months have 
elapsed since the surgical procedure.  There is no evidence 
that her ovaries have been removed.  

A rating in excess of 30 percent is not available under any 
other provision of the rating schedule that is relevant to 
the postoperative residuals of a hysterectomy.  While the 
Board is cognizant that the veteran claims her hematuria is a 
residual of the hysterectomy, a January 2006 VA examiner 
explicitly found that this condition is not a residual of the 
hysterectomy.  Moreover, the veteran's hematuria has been 
developed and adjudicated as a separate claim.  The Board has 
carefully reviewed the rating schedule and finds no other 
Diagnostic Code that would provide a basis to grant a higher 
evaluation for this disorder.  In essence, the veteran 
currently has the highest possible schedular rating provided 
for removal of the uterus where more than three months have 
elapsed since the surgery.  Consequently, a rating in excess 
of 30 percent for service-connected residuals of a 
hysterectomy is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
	
The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2004, March 2006, and November 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  The letter of 
November 2006 specifically informed the veteran that she 
should submit any additional evidence that she had in her 
possession.  The November 2006 letter, as well as the March 
2006 letter, provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should her claim be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claim.  However, after she was 
provided the letters she was given a full opportunity to 
submit evidence, and her claim was subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  
	
The Board additionally calls attention to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which addresses notice 
requirements specific to increased rating claims.  The Board 
finds any deficiency in this regard to be of no consequence 
because the claim cannot be substantiated as a matter of law 
as the veteran is already receiving the maximum schedular 
benefit allowable for residuals of her hysterectomy.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, further 
discussion regarding Vazquez is not warranted as to this 
claim.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
post service treatment records have been obtained.  She was 
afforded the opportunity for a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  




ORDER

An evaluation in excess of 30 percent for residuals of the 
veteran's hysterectomy is denied.


REMAND

With regard to the veteran's claim for an increased rating 
for iron deficiency anemia, the Board calls attention to the 
Court's recent decision in Vazquez-Flores v. Peake, Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board finds that the May 2004, March 2006, 
and November 2006 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores, and that a remand in 
this regard is required.  In particular, the veteran is rated 
under a diagnostic code that would not be satisfied by simply 
demonstrating a worsening of the condition and requires a 
specific measurement or test result.  The veteran's iron 
deficiency anemia is rated under diagnostic code (DC) 7700.  
The following is necessary in order to establish an increased 
rating: 30 percent - Hemoglobin 8gm/100ml or less, with 
findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath; 70 percent - Hemoglobin 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months); 100 percent - Hemoglobin 
5gm/100ml or less, with findings such as high output 
congestive heart failure or dyspnea at rest. 

To satisfy the mandates of Vazquez-Flores, the veteran must 
be advised of the specific criteria necessary to establish an 
increased rating under DC 7700.  

Accordingly, the case is REMANDED for the following action:

With regard to her iron deficiency anemia 
claim, provide the veteran with proper 
notice of the information or evidence 
needed to establish an increased rating 
claim pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) as follows:
        (i). notify the veteran that she 
must provide, or 
ask VA to obtain, medical or lay 
evidence demonstrating a worsening 
or increase in severity of the 
disability and the effect that 
worsening has on her employment and 
daily life
        (ii). provide the veteran with the 
rating criteria 
for DC 7700 
(iii).  notify the veteran that 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes; and
(iv).  provide the veteran with 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask VA to obtain) that 
are relevant to establishing 
entitlement to increased 
compensation.  

After the veteran has been given adequate time to respond to 
the corrected notice and assistance letter, readjudicate her 
claim.  If the claim remains denied, issue to the veteran a 
supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


